Judgment reversed upon the law and the facts and a new trial granted, costs to abide the event. We are of opinion that the paper writing of April 20, 1922, was not a renewal of the option of purchase contained in the original lease. It purports to be a lease for five years from August 1, 1921, with a renewal privilege of such a tenancy only for a further five years. It contains no language indicating the existence of an option to purchase. The only right to such an option is contained in the original lease, and that option was good for ten years. (Masset v. Ruh, 235 N. Y. 462.) If upon the new trial it shall be satisfactorily shown that the option was exercised within the ten-year period, the plaintiff should prevail. If exercised after the ten-year period, more will have to be shown than the present record contains to connect the appellant with the transaction in such a way as to bind him to the exercise of the option at that time. Findings of fact inconsistent herewith are reversed and the conclusions of law are reversed. Lazansky, P. J., Kapper, Hagarty and Scudder, JJ., concur; Rich, J., concurs in result. Settle order on notice.